Dickinson, Sp. J.
Defendant was convicted of selling whisky unlawfully in Cannon County.
It is insisted that the sale was made in Rutherford County.
Defendant, in partnership with another, had a store in Auburn, Cannon County, and he had a licensed saloon in Murfreesboro, Rutherford County, the latter in charge of his clerk. The buyer requested defendant, in Cannon County, to order some whisky from his saloon to be brought by a public conveyance running from Murfreesboro to Auburn, and gave him the moiiey to send for the whisky, and also the money to pay for bringing it to Auburn.
A few days thereafter he went to defendant’s store and found several jugs with tags on the handles, and among them his own, marked witl\ his name, which he took. The whisky was put in the jugs in Murfreesboro, and was there marked with the buyer’s name, and was placed in charge of the hack-driver, who carried the United States mail, and was delivered by him at defendant’s store. Defendant testified that he has ordered as many as eight jugs at a time in this way for purchasers. His clerk testified that he had, he supposed, sent as many as one hundred and fifty 'jugs to Auburn “to the order of Bryant, defendant.”
The order was taken, the money was paid, and the whisky was delivered at defendant’s place of business in Cannon County. The order of defendant upon his clerk was an order on himself, and *583was a mere subterfuge. The sale was- made in Cannon County, and defendant had no license to sell liquor in that couuty.
It is insisted that there should be a reversal, because the record shows two fines on two' separate indictments.
The record shows that these causes were tried by agreement, which was an express waiver of the objection now raised for the first time.
Judgment affirmed.